Order reversed upon the law, with ten dollars costs and, disbursements, and motion denied,'with ten dollars costs. Rule 113 of the Rules of Civil Practice is not applicable to an action for the specific performance of a contract for" the sale of real property, because it is not an action brought to recover a debt or liquidated demand. (103 Park Avenue Co. v. Exchange Buffet Corporation, 203 App. Div. 739; Securities Acceptance Corporation v. Kane Co., Inc., 119 Misc. 354; Lowe v. Plainfield Trust Co., 216 App. Div. 72.) Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ., concur.